Case 4:17-cv-13292-LVP-EAS
              Case: 19-109 Document:
                           ECF No. 111
                                     9-1 filed
                                             Filed:
                                               08/16/19
                                                    08/16/2019
                                                           PageID.2579
                                                                 Page: 1 Page 1 of 3 (1 of 3)


                                            No. 19-0109

                            UNITED STATES COURT OF APPEALS                             FILED
                                                                                 Aug 16, 2019
                                 FOR THE SIXTH CIRCUIT
                                                                            DEBORAH S. HUNT, Clerk


 In re: PROJECT VERITAS; MARISA L. JORGE,                 )
 aka Marissa Jorge, aka Marissa Perez,                    )
                                                          )                ORDER
        Petitioners.                                      )



        Before: NORRIS, SILER, and SUTTON, Circuit Judges.


        The petitioners, the defendants in this action brought by Plaintiff AFT Michigan

 (“AFT”), petition under 28 U.S.C. § 1292(b) to appeal the partial denial of their motion to

 dismiss. AFT opposes the petition to appeal.

        “This court in its discretion may permit an appeal to be taken from an order certified for

 interlocutory appeal if (1) the order involves a controlling question of law, (2) a substantial

 ground for difference of opinion exists regarding the correctness of the decision, and (3) an

 immediate appeal may materially advance the ultimate termination of the litigation.” In re City

 of Memphis, 293 F.3d 345, 350 (6th Cir. 2002) (citing 28 U.S.C. § 1292(b)); see also In re

 Trump, 874 F.3d 948, 951 (6th Cir. 2017). “A legal issue is controlling if it could materially

 affect the outcome of the case.” City of Memphis, 293 F.3d at 351. If the litigation will be

 conducted in substantially the same manner regardless of the decision on appeal, an appeal will

 not materially advance the termination of the case. Id. The statutory factors, however, “should

 be treated as guiding criteria rather than jurisdictional requisites.” In re Trump, 874 F.3d at 951

 (quotation omitted).
Case 4:17-cv-13292-LVP-EAS
              Case: 19-109 Document:
                           ECF No. 111
                                     9-1 filed
                                             Filed:
                                               08/16/19
                                                    08/16/2019
                                                           PageID.2580
                                                                 Page: 2 Page 2 of 3 (2 of 3)
                                              No. 19-0109
                                                  -2-

        The district court certified for an interlocutory appeal under § 1292(b) whether

 Michigan’s eavesdropping statute prohibits a participant from recording, without the consent of

 all parties thereto, a private conversation. The Michigan Supreme Court has not addressed this

 question, which may be controlling as to some of the claims asserted below. The defendants

 have not demonstrated, however, that an immediate appeal will advance the termination of the

 litigation because the litigation is likely to proceed in substantially the same manner regardless of

 its outcome.

        Accordingly, the petition to appeal is DENIED. We decline to direct the district court to

 certify the question of law to the Michigan Supreme Court and express no opinion as to whether

 such a certification is warranted in this case.

                                                   ENTERED BY ORDER OF THE COURT




                                                   Deborah S. Hunt, Clerk
Case 4:17-cv-13292-LVP-EAS
              Case: 19-109 Document:
                           ECF No. 111
                                     9-2 filed
                                             Filed:
                                               08/16/19
                                                    08/16/2019
                                                           PageID.2581
                                                                 Page: 1 Page 3 of 3 (3 of 3)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
        Clerk                        CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                    Filed: August 16, 2019


 Ms. Abigail V. Carter
 Bredhoff & Kaiser
 805 Fifteenth Street, N.W.
 Suite 1000
 Washington, DC 20005

 Mr. Stephen Ralph Klein
 Statecraft
 1629 K Street, N.W.
 Suite 300
 Washington, DC 20006

                      Re: Case No. 19-109, In re: Project Veritas, et al
                          Originating Case No. : 4:17-cv-13292

 Dear Counsel:

    The Court issued the enclosed Order today in this case.

                                                    Sincerely yours,

                                                    s/Karen S. Fultz
                                                    Case Manager
                                                    Direct Dial No. 513-564-7036

 cc: Mr. Mark Howard Cousens
     Mr. Paul Mathew Mersino
     Mr. Joshua Rosenthal
     Mr. David J. Weaver

 Enclosure

 No mandate to issue
